
	
		II
		Calendar No. 661
		110th CONGRESS
		2d Session
		S. 2220
		[Report No. 110–309]
		IN THE SENATE OF THE UNITED STATES
		
			October 23, 2007
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Martinez, and Mr. Nelson of
			 Florida) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Outdoor Recreation Act of 1963 to authorize
		  certain appropriations.
	
	
		1.Short titleThis Act may be cited as the
			 Outdoor Recreation Act of 1963
			 Amendments Act.
		2.FindingCongress finds that the National Tropical
			 Botanical Garden operates and maintains for the benefit of the people of the
			 United States 5 tropical botanical gardens, which are recognized as—
			(1)educational and
			 scientific centers; and
			(2)beneficial
			 facilities that contribute to the education, instruction, and recreation of the
			 people of the United States.
			3.Amendments to the
			 outdoor recreation act of 1963Public Law 88–29 (commonly known as the
			 Outdoor Recreation Act of 1963) (16 U.S.C. 460l
			 et seq.) is amended—
			(1)by redesignating
			 section 4 as section 5; and
			(2)by inserting after
			 section 3 the following:
				
					4.Authorization of
				appropriations
						(a)In
				generalThere are authorized to be appropriated to the National
				Tropical Botanical Garden (referred to in this section as the
				corporation) to match donations made to the corporation by State
				and local governments and private persons to operate and maintain the 5
				tropical botanical gardens under the jurisdiction of the corporation—
							(1)$1,000,000 for
				fiscal year 2009; and
							(2)subject to
				subsection (b), such sums as are necessary for fiscal year 2010 and each
				subsequent fiscal year.
							(b)Limitation
							(1)In
				generalNot more than $500,000, as adjusted under paragraph (2),
				shall be made available for any 1 fiscal year under subsection (a)(2).
							(2)Inflation
				adjustmentFor each fiscal year beginning in fiscal year 2010,
				the maximum amount established under paragraph (1) shall be adjusted for
				inflation.
							.
			
	
		1.Authorization of
			 appropriations for national tropical botanical gardenChapter 1535 of title 36, United States
			 Code, is amended by adding at the end the following:
			
				153514.Authorization of
				appropriations
					(a)In
				generalSubject to subsection (b), there is authorized to be
				appropriated to the corporation for operation and maintenance expenses $500,000
				for each of fiscal years 2008 through 2017.
					(b)LimitationAny
				Federal funds made available under subsection (a) shall be matched on a 1-to-1
				basis by non-Federal
				funds.
					.
		Amend the title so as to read:
	 A bill to authorize appropriations for the National Tropical Botanical
	 Garden, and for other purposes..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
